UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended June 30, 2010 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period fromto Commission File number333-153381 FRESH START PRIVATE MANAGEMENT, INC formerly CETRONE ENERGY COMPANY (Exact name of small business issuer as specified in its charter) Nevada 26-1972677 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11010 East Boundary Road, Elk, Washington 99009 (Address of principal executive offices) (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).The registrant has not been phased into the Interactive Data reporting system. Yes[] No[] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated[]Accelerated filer[] Non-accelerated filer [] (Do not check if a small reporting company)Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X]No[ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:August 12, 2010: 95,530,000 common shares with a par value of $0.001 per share. 2 INDEX Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Condensed Financial Statements (unaudited) 4 Condensed Balance Sheet as at June 30, 2010 and December 31, 2009 F-1 Condensed Statement of Operations For the six months ended June 30, 2010 and 2009 for the period January 28, 2008 (Date of Inception) to June 30, 2010 F-2 Condensed Statement of Shareholders’ (Deficit) F-3 Condensed Statement of Cash Flows For the six months ended June 30, 2010 and 2009 and for the period January 28, 2008 (Date ofInception) to December 31, 2010 and 2009 F-4 Notes to the Condensed Financial Statements. F-5-6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 9 ITEM 4. Controls and Procedures 9 PART 11. OTHER INFORMATION 11 ITEM 1. Legal Proceedings 11 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 ITEM 3. Defaults Upon Senior Securities 11 ITEM 4. Removed and Reserved 11 ITEM 5. Other Information 11 ITEM 6. Exhibits 12 SIGNATURES. 13 3 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying condensed balance sheets of (a development stage enterprise) at June 30, 2010 (with comparative figures as at December 31, 2009) and the condensed statement of operations for the three months ended June 30, 2010 and June 30, 2009 and for the period from January 28, 2008 (date of incorporation) to June 30, 2010 shareholders’ equity at June 30, 2010 and the statement of cash flows for the three months ended June 30, 2010 and June 30, 2009 and for the period from January 28, 2008 (date of incorporation) to December 31, 2010 and 2009have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the quarter ended June 30, 2010 are not necessarily indicative of the results that can be expected for the year ending December 31, 2010. 4 FRESH START PRIVATE MANAGEMENT, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expense - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Note payable - related party Note payable - Total Current Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Common stock, $0.001 par value; 200,000,000 shares authorized, 95,430,000 and 450,430,000 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital - - Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ - - F-1 FRESH START PRIVATE MANAGEMENT, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS Period from Three Months Three Months Six Months Six Months January 28,2008 Ended Ended Ended Ended (Inception) to June 30, June 30, June 30, June 30, June 30, (unaduited) (unaudited) (unaudited) (unaudited) REVENUES $
